Citation Nr: 1330578	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  11-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss.  
 
 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1963.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, a Board personal hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that additional development is needed before the matter on appeal can be properly adjudicated.  

At the Veteran's Board hearing in May 2013, the Veteran indicated that he had been afforded audiometric evaluation at the VA healthcare system in March 2013.  Review of the record shows a March 2013 VA treatment record indicates that the Veteran underwent a hearing aid evaluation.  It is not clear if audiometric testing was conducted.  A report of the audiometric testing in pure tone audiometric thresholds, in decibels, for each frequency and a report of the controlled speech discrimination testing (Maryland CNC) reported in percentages of discrimination is not associated with the claims file or virtual VA file.  

While treatment records from the VA healthcare facility have been obtained in connection with this claim, a report of the claimed audiometric testing conducted on March 2013 is not of record.  It is not clear whether all available records have been requested.  38 U.S.C. § 5103A(b)(3) requires that VA make attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Moreover, VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records must be requested before the claim is adjudicated by the Board.

At the Board hearing in May 2013, the Veteran indicated that his bilateral hearing loss had worsened.  The Veteran was afforded a VA audiometric evaluation in April 2012.  The Board observes that the April 2012 VA audiological examination for compensation purposes does not provide findings as to the occupational and functional impairment associated with the Veteran's hearing loss disability.  

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has clarified that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board finds that further audiological evaluation is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records showing treatment and/or evaluation of the bilateral hearing loss disability from the VA healthcare system in Pennsylvania dated from March 2013 to present.  The RO must make a request for all reports of audiometric evaluation conducted in March 2013.  The report should set forth the results of the audiometric puretone threshold in decibels for each frequency of 1,000, 2,000, 3,000 and 4,000 hertz, and the results of the controlled speech discrimination test.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the March 2013 audiometric records and reports do not exist or if further efforts to obtain those records would be futile, the RO should document this search result in the record.  

2.  Then schedule the Veteran for a VA audiological examination for compensation purposes in order to determine the current nature and severity of his bilateral hearing loss disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

All indicated tests and studies should be accomplished and the findings then reported in detail.  The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  The examiner must describe any functional effects associated with the Veteran's hearing disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

